Per Curiam.
Suit on note, and to reform and foreclose a mortgage.
The only questions presented by the brief of the appellants are, that the Court erred in overruling a demurrer to the complaint, and in refusing to dismiss for want of jurisdiction.
As to the first point, the note and mortgage were filed with the complaint and sufficiently referred to therein. Ellis v. Miller, 9 Ind. 210.
As to the second, it is settled in Toner v. Mitchell, 13 Ind. 530.
The judgment is affirmed, with 5 per cent, damages and costs.